32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.David J. BARATTA, Appellant.
No. 94-1048.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 1, 1994.

Before FAGG, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
David J. Baratta appeals the drug-related sentence imposed by the district court under the sentencing guidelines.  We reject Baratta's arguments.  First, the district court's drug quantity findings are not clearly erroneous.   See United States v. Edwards, 994 F.2d 417, 422-23 (8th Cir. 1993);   United States v. Nichols, 986 F.2d 1199, 1204-06 (8th Cir. 1993).  Second, the district court's refusal to depart below the guideline range is not reviewable on appeal.   See United States v. Fischl, 16 F.3d 927, 929 (8th Cir. 1994).  Finally, the district court's refusal to grant a reduction for acceptance of responsibility did not violate Baratta's Fifth Amendment right against self incrimination.   See United States v. Welna, 998 F.2d 599, 600-01 (8th Cir. 1993).  We thus affirm Baratta's sentence.  See 8th Cir.  R. 47B.